Title: Gideon Fitz to Thomas Jefferson, 20 March 1816
From: Fitz, Gideon
To: Jefferson, Thomas


          
            Sir,
             Opelousas Louisiana, March 20th 1816
          
          Permit me to lay before you a copy of my letter lately transmitted to the President of the United States, with a copy of its enclosure, on a subject which has greatly interested my feelings, and which I fear may have injured my reputation.
          I hope it may not be thought amiss that I should feel desirous of affording you, to whose kindness I am indebted for my present promotion in life, a brief explanation of circumstances which have given rise to the Presidents dissatisfaction alluded to in the enclosed Copy of my letter. On the 12th July 1811 the Board of Commissioners at Opelousas received a communication from Mr Gallatin expressive of the Presidents disapprobation of their proceedings, and concluding with the following remarks. “I can only  add the subject in itself and in its consequences is viewed by the President as if of such vital importance that a conviction of the purity of your motives, the great confidence placed in you and a sense of your usefullness in other respects, have alone prevented a more efficient prevention of the evil.”—
          I am sorry it was thought necessary by some person in New Orleans, who by means unknown to the Board, became possessed of a copy of this communication of Mr Gallatins soon after its arrival, to publish it in the Orleans Gazette.—The slightest intimation from the President would have been promply attended to by the Board in conforming their decisions to his construction of the laws, and to correspond with the decisions made by the Orleans Board, untill the necessary explanations of the difference in the nature of some of the claims in the two districts should have been made known at the seat of government. The general principals on which the Board had decided to act in confirming claims were transmitted to the Treasury Department in December 1810 with a view of their being investigated, and if objectionable, that those objections should be made known to the Board before they should enter fully on the business of issuing certificates of confirmation. Many of the uninformed inhabitants of the country at that time were apprehensive that their claims held under the lower grades of title and even Orders of Survey from the Spanish government, though in all respects fair & equitable in their nature, would be disallowed by the American government, and therefore, as is believed, were disposed to transfer them to speculating Americans for a small consideration and would have thereby deprived themselves and their posterity of property which might become valuable to them. To prevent this occurrence which would tend in a short time to excite animosity between the ancient inhabitants and new settlers in the country, the commissioners permitted their principals of decision on the claims to be made known in the District,—and if, as I have stated in my letter to the President, we have “in our zeal to serve the government by quieting the apprehensions of the inhabitants of an extensive District of country lately transfered from a Despotic government to one of whose liberal principals they had began to evince doubts by their murmurs at their title papers being so long witheld from them, without their being able to perceive any object for it, we shall be thought to have confirmed a few claims not strictly within the contemplation of the acts of congress, and which it may not have been intended by the government should be immediately confirmed, it will be a matter of lasting regret to me.”—I will only  add Sir, and I feel persuaded you will believe me, that if in any thing relating to my office I have erred, they have not been errors of the heart.—I should be happy if circumstances would permit it, to see & pay my respects to you in your enviable retirement at Monticello, where I could more satisfactorily afford you explanations of my conduct in the performance of official duties entrusted to my charge.—
          
            I have the honor to be, Sir, With great respect your Obt Servt
            Gideon Fitz
          
        